Citation Nr: 9930683	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from an 
April 1998 rating decision by the Montgomery, Alabama, 
Regional Office (RO).  


FINDING OF FACT

No competent evidence has been submitted which shows that the 
veteran currently has a low back disability.


CONCLUSION OF LAW

A well-grounded claim for service connection for a low back 
disability has not submitted.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records contain no complaint or finding 
pertaining to the low or a low back injury.  At the time of 
the May 1967 separation examination, the veteran gave a 
history of recurrent back pain during the last 6 months which 
had required no treatment.  An evaluation showed that there 
was full strength and range of motion of the spine without 
symptoms. 

In an August 1999 hearing was held before a member of the 
Board sitting at Montgomery, Alabama.  At that time the 
veteran testified that he was practicing parachute maneuvers 
during non-duty hours for an upcoming air show.  The 
veteran's parachute did not open correctly and he impacted 
with the ground at a high rate of velocity.  He lost 
consciousness for a short period of time.  The veteran 
contends that this collision hurt his back.  The incident was 
not reported due to the veteran's fear that the parachuting 
group would be disciplined since they had used a civilian 
plane.  Upon his discharge from service a year later the 
veteran says that he told his doctor about it and that he was 
made to stand up and touch his toes.  No x-rays were taken of 
his back at that time.  The veteran testified that the 
physician who treated after service is retired and the 
records could not be located.

II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be determined is whether 
the veteran has submitted a well-grounded claim. The law 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1998).  If a claim is not well 
grounded the VA cannot assist the claimant in the development 
of facts pertinent to his claim.

The veteran's testimony describing the inservice injury and 
associated symptoms is considered to be competent evidence.  
This fact is supported in part by the low back complaints 
reported at the time of the separation examination, which 
resulted in an examination of the back.  However, these 
facts, in and of themselves, are insufficient to establish a 
well-grounded claim.  Where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  There is no 
indication that the veteran has medical training or 
expertise, to render medical findings or opinions.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Grottveit v. 
Derwinski, 5 Vet. App. 92 (1993).  

In this regard, although the veteran reported recurrent back 
pain at the time of the separation examination, the 
evaluation found no abnormality.  Additionally, the veteran 
has not submitted any medical evidence nor is there any 
medical evidence of records, which shows that the veteran has 
a current low back disability.  Without competent medical 
evidence or a diagnosis of a current disability the veteran's 
claim fails to present the first element of the well-grounded 
test and must be denied.

The Board finds that the veteran has been informed of the 
requirements to complete an application for service 
connection through the issuance of a statement of the case 
per Robinette v. Brown, 8 Vet.App. 69 (1995).  

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
he has not been prejudiced by the decision herein. 
Furthermore, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt doctrine per 38 
U.S.C.A. § 5107.


ORDER

Entitlement to service connection for low back disorder is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

